1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     JOHN SOLAK, derivatively                           Case No. 3:19-cv-00410-MMD-WGC
      on behalf of Ring Energy, Inc.,
7                                                                     ORDER
                                      Plaintiff,
8            v.

9     LLOYD T. ROCHFORD, et al.,

10                                Defendants.

11    and

12    RING ENERGY, INC.,
      a Nevada Corporation,
13
                          Nominal Defendant.
14

15

16   I.     SUMMARY

17          Plaintiff John Solak brings this derivative action on behalf of Ring Energy, Inc.

18   (“Ring”) against its directors, Lloyd T. Rochford, Kelly Hoffman, David A. Flower, Stanley

19   M. McCabe, Anthony B. Petrelli, and Clayton E. Woodrum (collectively, “Defendants”).

20   Before the Court is Defendants’ motion to dismiss (ECF No. 22) pursuant to Rules 12(b)(6)

21   and 23.1 of the Federal Rules of Civil Procedure (“Motion”). 1 For the reasons explained

22   below, the Court grants the Motion but also grants leave for Plaintiff to amend.

23   II.    BACKGROUND

24          The following facts are alleged in the Complaint. (ECF No. 1.)

25   ///

26   ///

27

28          1The   Court has also reviewed the briefs relating to the Motion. (ECF Nos. 28, 29.)
1           Plaintiff was a Ring shareholder at the time of the alleged misconduct and has

2    continuously been a shareholder to this day. (Id. at 3.) In addition to being directors at

3    Ring, Hoffman is the chief executive officer (“CEO”) and Fowler is the president. (Id.)

4           Ring is an oil and gas exploration, development and production corporation. (Id. at

5    3.) It is also a small, microcap company with approximately a current market capitalization

6    of approximately $220 million. (Id. at 4.) In 2017, Ring excessively compensated

7    Defendants at an average of $725,421 per director, approximately six times higher than

8    the average compensation for directors at similarly-sized, publicly-traded companies. (Id.

9    at 4-5.) Moreover, Defendants’ earnings exceeded the 2017-2018 average compensation

10   of $280,455 for directors at the top 200 companies with market caps exceeding $10 billion.

11   (Id. at 4.) Even though Ring recorded a net income of $1,753,869 in 2017, Defendants in

12   total were compensated $4,352,528. (Id. at 6.) In 2016, Ring recorded a net loss but

13   compensated Defendants a total of $4,304,528. (Id.)

14          As a matter of practice, corporations do not additionally compensate directors for

15   any work they perform as the corporation’s executive or employee. (Id. at 6.) But Ring

16   compensates Hoffman and Fowler twice, both as executives and directors. (Id. at 7.) Ring

17   has failed to disclose this fact in its proxy statements that it filed with the Securities and

18   Exchange Commission (the “SEC”) for 2015 through 2018. (Id.) Moreover, the proxy

19   statement for 2017 incorrectly reports the total compensation of four directors, Rochford,

20   McCabe, Petrelli, and Woodrum. (Id. at 7.) Even though each of these Defendants’

21   monthly stipends of $2,000 in 2016 increased to $3,000 in 2017, the total compensation

22   amounts reported for both 2016 and 2017 remained the same despite there being no other

23   changes to these Defendants’ compensation. (Id. at 8.) This error resulted in an

24   underreporting of $48,000 in total director compensation for 2017. (Id.)

25          Ring also issued option awards to Defendants on December 9, 2015, rescinded it

26   for everyone except Rochford and McCabe, and then reissued the option awards after a

27   significant decline in Ring’s stock prices. (Id. at 5.) This resulted in a higher value of the

28   new options than compared to the original options. (Id.)

                                                   2
1           Rochford and McCabe, as members of the board’s compensation committee (id. at

2    3), approved the directors’ compensation and therefore stood on both sides of the

3    compensation awards (id. at 9). Furthermore, all Defendants received or stand to receive

4    a personal financial benefit from the excessive compensation. (Id.)

5           Plaintiff asserts derivative claims for (1) breach of the fiduciary duty of loyalty, (2)

6    unjust enrichment, (3) waste of corporate assets, and (4) violation of Section 14(a) of the

7    Securities and Exchange Act and SEC Rule 14a-9 (collectively the “Securities Law”). (Id.

8    at 11-13.)

9    III.   LEGAL STANDARD

10          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

11   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a

12   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

13   R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8

14   does not require detailed factual allegations, it demands more than “labels and

15   conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

16   Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

17   “Factual allegations must be enough to rise above the speculative level.” Twombly, 550

18   U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient

19   factual matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

20   (internal citation omitted).

21          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

22   apply when considering motions to dismiss. First, a district court must accept as true all

23   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

24   to the assumption of truth. Id. at 679. Mere recitals of the elements of a cause of action,

25   supported only by conclusory statements, do not suffice. Id. at 678. Second, a district court

26   must consider whether the factual allegations in the complaint allege a plausible claim for

27   relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint alleges facts

28   ///

                                                    3
1    that allow a court to draw a reasonable inference that the defendant is liable for the alleged

2    misconduct. Id. at 678. Where the complaint does not permit the court to infer more than

3    the mere possibility of misconduct, the complaint has “alleged—but not shown—that the

4    pleader is entitled to relief.” Id. at 679 (internal quotation marks omitted). When the claims

5    in a complaint have not crossed the line from conceivable to plausible, the complaint must

6    be dismissed. Twombly, 550 U.S. at 570.

7           When a court grants a motion to dismiss, it must then decide whether to grant leave

8    to amend. A court should “freely give” leave to amend when there is no “undue delay, bad

9    faith[,] dilatory motive on the part of the movant, repeated failure to cure deficiencies by

10   amendments previously allowed, undue prejudice to the opposing party by virtue of . . .

11   the amendment, [or] futility of the amendment.” Fed. R. Civ. P. 15(a); Foman v. Davis, 371

12   U.S. 178, 182 (1962). Generally, leave to amend is only denied when it is clear that the

13   deficiencies of the complaint cannot be cured by amendment. See DeSoto v. Yellow

14   Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).

15   IV.    DISCUSSION

16          Defendants argue that the Complaint does not meet the requirements established

17   under Federal Rule of Civil Procedure 23.1 and Nevada law. (ECF No. 22 at 2.) According

18   to Defendants, Plaintiff failed (1) to set forth the specific date on which Plaintiff first

19   acquired shares of Ring stock and (2) to sufficiently allege the futility of making a pre-suit

20   demand on Defendants. (Id.) Plaintiff concedes the first argument. The Court will therefore

21   address only the second argument as to demand futility.

22          Rule 23.1 provides that a shareholder must either demand action from the

23   corporation’s directors before filing a derivative action or plead with particularity the

24   reasons why such demand would have been futile. Arduini v. Hart, 774 F.3d 622, 628 (9th

25   Cir. 2014). Here, Plaintiff must satisfy Rule 23.1’s requirement through the latter option. 2

26   ///

27
            2Plaintiff   alleges he did not serve a demand on Ring. (ECF No. 1 at 10.)
28

                                                    4
1    To show that demand would have been futile, Plaintiff must allege particularized facts that

2    raise a reasonable doubt as to whether (1) the directors are disinterested and independent

3    or (2) the challenged transaction was the result of a valid business judgment. Shoen v.

4    SAC Holding Corp., 137 P.3d 1171, 1182 (2006), abrogated on other grounds by Chur v.

5    Eighth Judicial Dist. Court in & for Cty. of Clark, 458 P.3d 336 (2020). 3 Plaintiff must

6    additionally satisfy NRS § 78.138(7) by alleging that:

7
            (1) The director's or officer's act or failure to act constituted a breach of his or her
8           fiduciary duties as a director or officer; and
            (2) Such breach involved intentional misconduct, fraud or a knowing violation of
9           law.
10   (ECF No. 22 at 6-7; ECF No. 28 at 5.) See NRS § 78.138(7) (emphasis added). 4

11          Defendants argue that (1) Plaintiff’s allegations of excessive compensation fall

12   short of NRS § 78.138(7)(2), and (2) Plaintiff has not alleged demand futility whatsoever

13   as to the Securities Law claim. (ECF No. 22 at 6-8.) Plaintiff counters with two points,

14   relying on a state district court case, Bedore v Familian, Case No. A465656, 2003 WL

15   25788478 (Nev. Eighth Jud. Dist. Ct. Oct. 24, 2003). Plaintiff contends that Defendants’

16   compensation is excessive and therefore taken in bad faith (ECF No. 28 at 5-8), and

17   Defendants’ excessive compensation gives rise to demand futility, which extends to

18   Plaintiff’s offshoot claim under the Securities Law (id. at 8). 5 The Court find that Bedore is

19   factually distinguishable and will reject Plaintiff’s arguments.

20          In Bedore, a Nevada trial court found that a president and secretary/treasurer

21   awarded themselves excessive salaries in total of $425,000 where “[e]mployees who do

22

23          3Because    Ring is incorporated in Nevada (ECF No. 1 at 3), Nevada law defines
     demand futility in this case. See Arduini, 744 F.3d at 628.
24
            4Shoen,   137 P.3d at 1184 (applying NRS § 78.138(7) to claims for breach of
25   fiduciary duty of loyalty).
26          5The  Court points out for Plaintiff’s benefit that his second argument runs contrary
     to Rule 23.1’s express requirement that a shareholder “state with particularity” their basis
27
     for asserting demand futility. Fed. R. Civ. P. 23.1. In other words, demand futility cannot
28   be implied from the allegations in the Complaint.

                                                   5
1    comparable work in similar corporations in the same industry receive far less”—

2    approximately $200,000 in one example. Bedore, 2003 WL 25788478. More importantly,

3    the court emphasized that the defendants had no special ability of value to the corporation,

4    and their duties and responsibilities were not difficult and do not take a substantial amount

5    of time. Id. The defendants did not oversee any employees in their three-person

6    corporation and the corporation subcontracted out all the actual work and services to

7    another company. Id. As such, the court found that the defendants’ salaries were

8    unreasonable, taken in bad faith, and therefore intentional misconduct. Id.; see also

9    Bedore v. Familian, 125 P.3d 1168, 1172-74 (Nev. 2006) (affirming the trial court’s findings

10   and injunction ordering the executives to return the excess salaries).

11             Unlike Bedore, Plaintiff has not plausibly alleged excessive compensation. Plaintiff

12   compares Defendants’ compensation to that of directors of other microcap companies

13   (ECF No. 28 at 7), but that alone does not show that the other directors do comparable

14   work in the same industry. In addition, there is no allegation that Defendants performed

15   no work for Ring, that they have no special ability of value, or that their tasks are brief or

16   easy to allow for a plausible inference of excess compensation. Without more, the Court

17   cannot infer that Defendants’ compensation was unreasonable, excessive, or taken in bad

18   faith.

19             Accordingly, the Court grants the Motion as to all Plaintiff claims. However, the

20   Court grants leave to amend because the Court cannot find that amendment would be

21   futile.

22   V.        CONCLUSION

23             The Court notes that the parties made several arguments and cited to several cases

24   not discussed above. The Court has reviewed these arguments and cases and determines

25   that they do not warrant discussion as they do not affect the outcome of the Motion before

26   the Court.

27   ///

28   ///

                                                    6
1           It is therefore ordered that Defendants’ motion to dismiss (ECF No. 22) is granted.

2    The claims alleged in the Complaint are dismissed without prejudice and with leave to

3    amend. Plaintiff will have 15 days from the date of this order to file an amended complaint

4    to cure the deficiencies of the claims as discussed herein. Plaintiff’s failure to timely file an

5    amended complaint will result in dismissal of Plaintiff’s claims with prejudice.

6

7           DATED THIS 14th day of April 2020.

8

9
                                                 MIRANDA M. DU
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    7
